*188
By the Court.

Lumpkin, J.
delivering the opinion.
This was an application by the wife, who was the respondent in the libel, for alimony and counsel fees.
The parties were married in February, and lived together till August ensuing, when they separated; the husband allowing the wife to take home with her all the property she brought, amounting in value to some $1,200, he retaining his own, valued at five or six thousand dollars. The husband subsequently sued for a total divorce, on account of both the bodily and mental imbecility of the wife, and she asks for a support pending the action, and counsel fees to defray the expense of litigation.
The view we take of this case is this: When the separation by agreement took place, the wife was content to take hack the property she brought into the marriage. She deemed this enough for her maintenance, and we leave her to abide by it. The husband has executed and filed a deed to her in the Clerk’s office, for the property, and if it be not valid, it can be made so.
jBut she did not, perhaps, anticipate a suit for' a divorce; and this is an additional expense that she has been forced to incur by the husband ; and we hold that an additional a 1-lowance should be made, to cover the expense of this litigation, which she has a right to resist; not only to repel the imputation cast upon herself, but to prevent a silly old man from imposing on some other woman, and then impute his own inability to the disappointed but uncomplaining wife.
Judgment reversed.